t c memo united_states tax_court robert louis alderman petitioner v commissioner of internal revenue respondent docket no filed date robert louis alderman pro_se amy b ulmer for respondent memorandum findings_of_fact and opinion morrison judge the respondent whom we refer to here as the irs issued a notice_of_deficiency to the petitioner robert louis alderman determining a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for the tax_year mr alderman filed a petition for redetermination under sec_6213 of the internal_revenue_code unless otherwise noted all references to sections are to the internal_revenue_code as in effect for the tax_year we have jurisdiction under sec_6214 we hold during alderman received dollar_figure of nonemployee compensation and dollar_figure of interest that he failed to report on his tax_return alderman is liable for the accuracy-related_penalty and alderman is liable for a dollar_figure penalty for maintaining frivolous arguments in this case findings_of_fact during alderman operated a roofing-and-waterproofing business he filed a form_1040 u s individual_income_tax_return for that year on the return alderman reported that he earned dollar_figure in nonemployee compensation and zero interest he reported a tax_liability of dollar_figure the irs issued the notice_of_deficiency on date the irs determined that alderman had received dollar_figure of nonemployee compensation and dollar_figure of interest in the irs determined that alderman’s unreported nonemployee compensation was subject_to both the income_tax and the tax on self- employment income on date alderman submitted to the irs an amended form_1040 for on the amended form_1040 alderman reported income of dollar_figure deductions from income of dollar_figure potential taxable_income of dollar_figure and irc imposed taxes of zero on date alderman filed a petition challenging the date notice_of_deficiency in his petition he stated that he could determine no specific tax_liability within the code he made some other frivolous arguments alderman was a resident of idaho when he filed his petition on date counsel for the irs served alderman a request for admissions under tax_court rule_of practice and procedure alderman was requested to admit among other things that in he received compensation of dollar_figure and interest of dollar_figure alderman did not respond to the request he is thus deemed to have made all the requested admissions see tax ct r pract proc c f the case was tried on date shortly after the trial the irs moved for the imposition of a penalty on alderman under sec_6673 opinion deficiency in tax it has been established through the deemed admissions that in alderman received compensation income and interest_income in the amounts that the irs determined he did not contest that the compensation income was self-employment_income ie nonemployee compensation alderman’s arguments that he is not liable for the tax are frivolous see eg horowitz v commissioner tcmemo_2006_91 citing sec_1 they warrant no further discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit we sustain the irs’s determination as to alderman’s deficiency for accuracy-related_penalty sec_6662 and b imposes an accuracy-related_penalty of of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax by definition an understatement of income_tax for an individual is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the irs bears the burden of production and must produce sufficient evidence that the imposition of the penalty is appropriate in this case see 116_tc_438 once the irs meets this burden the taxpayer must come forward with persuasive evidence that the irs’s determination is incorrect see tax ct r pract proc a higbee v commissioner t c pincite a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability with respect to a portion of an underpayment if the taxpayer can show under sec_6664 that the taxpayer had reasonable_cause for that portion and that the taxpayer acted in good_faith with respect to that portion sec_1 b income_tax regs provides the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer an isolated computational or transcriptional error generally is not inconsistent with reasonable_cause and good_faith reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith whether the taxpayer acted with reasonable_cause and in good_faith thus depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the taxpayer’s knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional there are other defenses to the penalty sec_6662 provides that an understatement is reduced first where there is substantial_authority for the taxpayer’s treatment of any item giving rise to the understatement or second where the relevant facts affecting the item’s treatment are adequately disclosed in the return and the taxpayer had a reasonable basis for the treatment of that item for his tax_year alderman understated his tax_liability by dollar_figure an amount which is greater than both dollar_figure and of the amount required to be shown on his return dollar_figure alderman has not invoked the reasonable-cause substantial-authority reasonable-basis defense the record does not disclose any grounds for these defenses accordingly we hold that alderman is liable for the sec_6662 penalty for because he substantially understated his income_tax sec_6673 penalty the irs has moved for the imposition of a penalty under sec_6673 which authorizes this court to require a taxpayer to pay the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless notwithstanding repeated warnings from irs counsel that his arguments were frivolous and could warrant the imposition of a penalty under sec_6673 alderman lodged frivolous arguments with the court before trial during trial and in his posttrial brief pursuant to sec_6673 we shall require alderman to pay to the united_states a penalty of dollar_figure in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
